Citation Nr: 1711038	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  09-48 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

 1.  Entitlement to service connection for hypertension.

 2.  Entitlement to service connection for vision loss, to include diabetic retinopathy.

 3.  Entitlement to service connection for a skin disability, to include dermatitis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1968 to September 1972. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In October 2012, the Veteran testified at a videoconference hearing before the Board.  Due to technical problems, a transcript of the Veteran's October 2012 Board videoconference hearing was unavailable, and the Veteran was offered an opportunity to testify in an additional Board hearing.  In November 2012, the Veteran indicated that he wished to have another hearing, which was scheduled for March 2013.  In February 2013, the Veteran notified the RO that he could not attend the hearing and requested a rescheduled hearing at the RO (travel board).  The Board, in July 2014, remanded the claim for the scheduling of a travel board hearing, but the Veteran had instead been scheduled for a videoconference hearing. In April 2015, the Board remanded the claim for the scheduling of a travel board hearing, and in August 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge at the RO.  A copy of the transcript is associated with the claims file. 

The Veteran's case has been remanded by the Board in December 2012, July 2014, March 2015, October 2015.  The Board granted claims for entitlement to service connection for diabetes mellitus, coronary artery disease, and peripheral neuropathy in the October 2015 Board decision.  In June 2016, the RO issued a rating decision granting these claims as well as the Veteran's claims for entitlement to service connection for vascular disease and retinopathy.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded previously to afford the Veteran an eye examination.  In the context of the May 2016 VA examination, Veteran was diagnosed with a variety of eye disabilities, to include nuclear sclerotic cataracts bilaterally, glaucoma suspect bilaterally, and dry eye/tear film insufficiency.  The Veteran was subsequently diagnosed with diabetic retinopathy by his private provider, Dr. Williamson and the RO service-connected him for the retinopathy only in June 2016 .  The examiner considered whether the disabilities are related to his diabetes but did not consider whether the eye disabilities are secondary to or aggravated by his (now) service-connected diabetic retinopathy.  An additional opinion should be requested on remand.

Concerning the Veteran's skin disabilities, the Veteran was afforded a VA examination in May 2016.  The examiner indicated that the Veteran's does not have a skin disability related to Agent Orange exposure as he did not have a skin disability which is a presumptive disability (to Agent Orange exposure).  This is not a valid rationale to the medical inquiry.  Thus, an additional opinion must be obtained on remand.

Additionally, the Board requested waiver of medical records associated with the claims file in June 2016, subsequent to the most recent May 2016 RO adjudication.  The Veteran did not respond to the requested waiver.  The additional records must be considered by the AOJ on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any unassociated VA treatment records from the Atlanta VA Medical Center, and all associated clinics (including the Trinka Davis Veterans Village in Carrollton, Georgia), as well as any other VA facility identified by the Veteran or in the record.

2.  The AOJ must obtain an addendum opinion from the May 2016 examiner.  If that person is not available, obtain an opinion from a different, similarly qualified, examiner.  If an additional in-person examination is necessary, such must be scheduled.  The entire claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner is asked to identify all current eye disorders.

The examiner should provide an opinion as to whether it at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed eye disorder is (a) caused or (b) aggravated (worsened beyond the natural progression) by the Veteran's service-connected diabetic retinopathy. 

In providing the opinion, the examiner should cite to the medical and competent lay evidence of record, including the Veteran's statements regarding the onset of his disorder.  A full and complete rationale for any opinion expressed is required.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, there must be an adequate explanation as to why such an opinion cannot be provided.

3.  Schedule the Veteran for a VA dermatology examination to determine the nature and etiology of the Veteran's claimed skin disability, to include dermatitis. The entire claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner is asked to identify all skin disorders.  The examiner must specifically consider and address the Veteran's diagnoses of skin disorders in the claims file (in particular the private treatment records from Dr. P.M). 

For each identified skin disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified skin disorder is related to service, to include herbicide exposure; OR was (a) caused or (b) aggravated (worsened beyond the natural progression) by the Veteran's service-connected diabetes mellitus. 

In providing the opinion, the examiner should cite to the medical and competent lay evidence of record, including the Veteran's statements regarding the onset of his skin disorder, including developing a skin rash while on his first ship.  A full and complete rationale for any opinion expressed is required.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, there must be an adequate explanation as to why such an opinion cannot be provided.

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal to include consideration of all evidence added to the claims file since the May 2016 Supplemental Statement of the Case.  If the benefits sought are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




